            Case 2:20-cv-03521-JMG Document 67 Filed 04/13/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

NATHAN TERRY,                             :
                  Petitioner,             :
                                          :
                  v.                       :                 Civil No. 2:20-cv-03521-JMG
                                          :
KEVIN RAMSON, et al.,                     :
                  Respondents.            :
__________________________________________

                                             ORDER

       AND NOW, this 13th day of April, 2021, upon careful and independent consideration of

Nathan Terry’s Amended Petition for Writ of Habeas Corpus (ECF No. 17), the

Commonwealth’s response in opposition (ECF No. 43), the Report and Recommendation of U.S.

Magistrate Judge Richard A. Lloret (ECF No. 58), petitioner’s objections thereto (ECF No. 60),

and petitioner’s motions to amend the habeas petition (ECF Nos. 59 and 65), we find as follows:

       1.       On August 10, 2020, Nathan Terry filed an amended petition for writ of habeas

                corpus. (ECF No. 17.) The case was ultimately referred to United States

                Magistrate Judge Richard A. Lloret. (ECF No. 33.) Judge Lloret issued a Report

                and Recommendation on March 16, 2021. (ECF No. 58.)

       2.       On March 29, 2021, Mr. Terry filed objections to the Report and

                Recommendation. (ECF No. 60.) The objections appear to raise, for the first

                time, an “actual innocence” claim. (Id. at 4.) Even if this freestanding claim was

                cognizable, it does not meet the “extraordinarily high” standard necessary to

                prevail. See Wright v. Superintendent Somerset SCI, 601 F. App’x 115, 119–20

                (3d Cir. 2015) (quoting Herrera v. Collins, 506 U.S. 390, 417 (1993)). The

                remaining objections are meritless and do not undermine Judge Lloret’s well-
     Case 2:20-cv-03521-JMG Document 67 Filed 04/13/21 Page 2 of 3




         reasoned Report and Recommendation.

3.       After the issuance of the Report and Recommendation, Mr. Terry also filed two

         motions to amend his habeas petition. (See ECF Nos. 59 and 65). At the outset,

         Mr. Terry’s motions violate LOCAL CIVIL RULE 72.1(IV)(c). Under that rule,

         “[a]ll issues and evidence shall be presented to the magistrate judges, and unless

         the interest of justice requires it, new issues and evidence shall not be raised after

         the filing of the Magistrate Judge’s Report and Recommendation if they could

         have been presented to the magistrate judge.” LOCAL CIV. R. 72.1(IV)(c).

4.       Nevertheless, “[l]eave to amend a habeas corpus petition may be granted for the

         same reasons that a pleading in a civil action may be amended.” Anderson v.

         Vaughn, No. 00-1185, 2000 WL 1763672, at *1 (E.D. Pa. Nov. 30, 2000); see

         also FED. R. CIV. P. 15(a)(2) (“The court should freely give leave [to amend]

         when justice so requires.”). Justice does not require that we grant petitioner’s

         motions to amend. Petitioner could have requested leave to further amend his

         habeas petition before Judge Lloret submitted the Report and Recommendation.

         See Pressley v. Coleman, No. 12-4006, 2013 WL 3176799, at *1 (E.D. Pa. June

         24, 2013) (denying leave to amend where petitioner “could have sought leave to

         amend prior to the submission of the Report and Recommendation”).

         Respondents would be prejudiced by further amendment, as the habeas petition

         has been fully litigated. Id. And, above all, Mr. Terry “does not set forth any

         facts that would cure the deficiencies noted by Judge [Lloret]—that all of

         Petitioner’s claims are not cognizable and procedurally defaulted.” Id.




                                            2
     Case 2:20-cv-03521-JMG Document 67 Filed 04/13/21 Page 3 of 3




WHEREFORE, it is HEREBY ORDERED that:

1.       The Report and Recommendation of Magistrate Judge Richard A. Lloret (ECF

         No. 58) is APPROVED and ADOPTED;

2.       Mr. Terry’s Amended Petition for Writ of Habeas Corpus (ECF No. 17) is

         DISMISSED with prejudice by separate Judgment, filed contemporaneously with

         this Order. See Federal Rule of Civil Procedure 58(a); Rules Governing Section

         2254 Cases in the United States District Courts, Rule 12;

3.       NO CERTIFICATE OF APPEALABILITY SHALL ISSUE under 28 U.S.C.

         § 2253(c)(1)(A) because “the applicant has [not] made a substantial showing of

         the denial of a constitutional right[,]” under 28 U.S.C. § 2253(c)(2), since he has

         not demonstrated that “reasonable jurists” would find my “assessment of the

         constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

         (2000); see United States v. Cepero, 224 F.3d 256, 262–63 (3d Cir. 2000),

         abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012);

4.       Mr. Terry’s “Motion to Amend § 2255 Remedies” (ECF No. 59), “Motion to

         Objection to the Report and Recommendation” (ECF No. 60), and “Motion to

         Amend Second Claim on Habeas Review” (ECF No. 65) are DENIED; and

5.       The Clerk of Court shall mark this file CLOSED.



                                               BY THE COURT:

                                               /s/ John M. Gallagher
                                               JOHN M. GALLAGHER
                                               United States District Court Judge




                                           3
